IN THE
                             TENTH COURT OF APPEALS



                                     No. 10-10-00290-CR

                                IN RE LUTHER GABRIEL


                                     Original Proceeding



                              MEMORANDUM OPINION


       Luther Gabriel seeks a writ of mandamus compelling Respondent, the Honorable

Deborah Oakes Evans, Judge of the 87th District Court of Freestone County, to rule on

his motion for post-conviction DNA testing.                  The State has filed a response

demonstrating that Respondent has ruled on Gabriel’s motion.1 Therefore, the petition

for writ of mandamus is dismissed as moot. See In re Luna, 317 S.W.3d 484, 484 (Tex.

App.—Amarillo 2010, orig. proceeding); In re Medrano, No. 13-10-00122-CR, 2010 Tex.

App. LEXIS 1988, at *1-2 (Tex. App.—Corpus Christi Mar. 16, 2010, orig. proceeding)

(per curiam) (not designated for publication).

1
        The State attached a certified copy of the docket sheet in the underlying cause to its response
which reflects that Respondent denied Gabriel’s motion for post-conviction DNA testing on October 4,
2010 because “1) No evidence exists to be subjected to DNA [testing], and 2) There was never any
biological evidence collected that still exists or ever existed that could be tested for DNA.”
                                               FELIPE REYNA
                                               Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition dismissed as moot
Opinion delivered and filed October 20, 2010
Do not publish
[OT06]




In re Gabriel                                                 Page 2